PER CURIAM:
Anthony Andrews appeals the district court’s order denying relief on his action filed under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and dismissing claims against a federal judge, his staff attorney and his unnamed law clerks as frivolous under 28 U.S.C. § 1915(e) (2000). We have reviewed the record and find no reversible error. Accordingly, we dismiss this appeal as frivolous for the reasons stated by the district court. See Andrews v. Fox, No. CT-04-245-5-H (E.D.N.C. May 11, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED